Reargument ordered, and case set down for Tuesday, May 9, 1916. The reargument will be confined to three questions: (1) May a duty to furnish automatic doors be based upon general usage where a statute (Labor Law, § 79)* requires them, when in the opinion of the Commissioner of Labor they are necessary, etc., and he by written notice re quires them? (2) Is custom established by proof that they are customarily used, without .showing that where installed they were installed without written notice from the Commissioner of Labor ? (3) Is the defendant as an employer under any further duty than the duty the statute imposes upon the owner, agent or lessee ? Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred.

See Consol. Laws, chap. 31 (Laws of 1909, chap. 36), § 79, as amd. by Laws of 1909, chap. 299. Since amd. by Laws of 1913, chap. 202, and Laws of 1914, chap. 366.—[Rep.